Citation Nr: 1547561	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  15-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than December 7, 2012 for the awards of service connection for peripheral neuropathy of the right and left lower extremities.

2.  Entitlement to an effective date earlier than December 7, 2012 for the grant of special monthly compensation based on loss of use of a creative organ.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an evaluation in excess of 30 percent for residuals of right knee injury status post right knee replacement.

7.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction to include whether a separate compensable evaluation is warranted for erectile dysfunction.

8.  Entitlement to an evaluation in excess of 10 percent for residuals of left knee injury with traumatic arthritis. 

8.  Entitlement to a compensable evaluation for bilateral hearing loss.

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1957 to October 1957 and from June 1958 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2000 and October 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased evaluations for PTSD and residuals of left knee injury with traumatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no written intent to file a claim for an increased rating for diabetes mellitus or for service connection for peripheral neuropathy or erectile dysfunction prior to December 7, 2012.  

2.  The first indication in the record of peripheral neuropathy of the left and right lower extremities and erectile dysfunction associated with diabetes mellitus was noted in a January 2013 VA examination.  

3.  At no time during the appeal period has the Veteran's peripheral neuropathy of the right lower extremity been manifested by more than mild neuralgia of the right sciatic nerve.

4.  At no time during the appeal period has the Veteran's peripheral neuropathy of the left lower extremity been manifested by more than mild neuralgia of the left sciatic nerve.

5.  At no time during the appeal period has the Veteran's residuals of right knee injury status post right knee replacement been manifested by severe, painful motion, severe weakness, ankylosis, flexion limited to 15 degrees or less, extension limited to 30 degrees or more, nonunion of the tibia and fibula, or recurrent subluxation or lateral instability.

6.  At no time during the appeal period has the Veteran's diabetes mellitus required regulation of activities; nor has he been shown to have deformity of the penis.

7.  During the entire appeal period, at its worst, the Veteran's bilateral hearing loss has been manifested by Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.

8.  The Veteran is as likely as not unable to secure or maintain a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 7, 2012, for the award of service connection for peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2015).

2.  The criteria for an effective date prior to December 7, 2012, for the award of special monthly compensation for loss of use of a creative organ associated with diabetes mellitus have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400.

3.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity involving the right sciatic nerve have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8520, 8720 (2015).

4.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity involving the right sciatic nerve have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8520, 8720.

5.  The criteria for an evaluation in excess of 30 percent for residuals of right knee injury status post right knee replacement have not been met at any time during the appellate period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5055-5257 (2015).  

6.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met at any time during the appellate period. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2015).  The criteria for a separate compensable evaluation for erectile dysfunction have not been met at any time during the appellate period.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).

7.  The criteria for a compensable evaluation for bilateral hearing loss have not been met at any time during the appellate period.  38 U.S.C.A. § 1155; 38 
 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).

8.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

With respect to the effective date issues and increased evaluations for peripheral neuropathy and special monthly compensation, as service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  With respect to the issue of entitlement to a TDIU, in light of the favorable outcome of this appeal with respect to this issue, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  
With respect to the issues of increased evaluations for PTSD, residuals of right knee injury status post right knee replacement, diabetes mellitus with erectile dysfunction, and bilateral hearing loss, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In addition, in a letter received by VA in September 2015, the Veteran's attorney waived any VCAA notice errors.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Effective Dates

The Veteran essentially contends that he is entitled to an effective date earlier than December 7, 2012, for the grants of service connection for peripheral neuropathy of the bilateral lower extremities and special monthly compensation based on loss of use of a creative organ associated with diabetes mellitus. 

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2015). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015). 

The Veteran's claim for service connection for diabetes mellitus was received on February 10, 1998; in an April 2002 rating decision, service connection for diabetes mellitus was granted and a 20 percent rating was assigned effective February 10, 1998.  The Veteran did not appeal this decision.

In correspondence received by VA on December 7, 2012, the Veteran questioned why his combined disability rating remained at 80 percent when the disability rating for his right knee had increased from 10 percent to 30 percent.  On December 21, 2012, the RO contacted the Veteran by telephone to clarify what he was claiming in his December 7, 2012 letter.  He said that he was requesting, in part, an increase in the rating for his diabetes.  There is no written intent to file a claim for increased rating for diabetes mellitus or for service connection for peripheral neuropathy or erectile dysfunction prior to that date.   

The first diagnosis of peripheral neuropathy of the bilateral lower extremities and erectile dysfunction associated with diabetes mellitus of record is not until January 11, 2013.  

The first possible time entitlement arose is January 11, 2013, and written intent to file a claim is no earlier than December 7, 2012.  It is significant that while the disability may have existed prior to December 7, 2012, a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, the Board finds that an effective date prior to December 7, 2012, is not warranted for the award of service connection for peripheral neuropathy of the bilateral lower extremities or for the grant of special monthly compensation based on loss of use of a creative organ.

Disability Evaluations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following awards of service connection for right and left lower extremity peripheral neuropathy.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the remaining issues on appeal, as the Veteran is requesting higher ratings for already established service-connected disabilities, the present disability level for each is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2015).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40 (2015), functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2015) also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Peripheral Neuropathy

The Veteran's peripheral neuropathy of the right lower extremity has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8721 for neuralgia of the popliteal nerve.  The Veteran's peripheral neuropathy of the left lower extremity has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720 for neuralgia of the sciatic nerve.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain of typical distribution so as to identify the nerve is to be rated with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Diagnostic Code 8720 rate neuralgia associated with the sciatic nerve under which a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve, a 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve, a 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy, and an 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8721, a 10 percent rating is warranted for mild incomplete paralysis of the external popliteal nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the external popliteal nerve, a 30 percent rating is warranted for severe incomplete paralysis of the external popliteal nerve, a 40 percent rating is warranted for complete paralysis of the external popliteal nerve.

In this case, as shown below, the January 2013 VA examiner diagnosed peripheral neuropathy of the sciatic nerves in both lower extremities.  As such, the Board finds that Diagnostic Code 8720 is applicable to both lower extremities.

VA treatment records indicate that in May 2012, the Veteran denied numbness, and sensation to monofilament bilateral feet was intact.  

At the January 2013 VA examination the Veteran reported symptoms of mild paresthesia and/or dysesthesias of both lower extremities.  Neurologic examination demonstrated decreased foot/toes deep tendon reflexes as well as decreased vibration sensation.  Motor function was normal, and the Veteran had no muscle atrophy.  The examiner noted that the Veteran did not have trophic changes attributable to his neuropathy.  The examiner determined that the Veteran had mild incomplete paralysis of the left and right sciatic nerves.

Thus, the record reflects that the Veteran's residuals of right knee injury status post right knee replacement peripheral neuropathy of the right and left lower extremities have not been manifested by symptoms warranting more than 10 percent disability evaluations at any time during the appeal period.  

The discussion above reflects that the symptoms of the Veteran's peripheral neuropathy of the right and left lower extremities are contemplated by the applicable rating criteria.  The effects of his disability, including numbness, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Right Knee

The Veteran's residuals of right knee injury status post right knee replacement has been rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5055.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 5055 is applicable to knee replacement (prosthesis); Diagnostic Code 5257 is applicable to lateral instability. 

The Board notes that the Veteran underwent a right knee replacement in October 2010.

Under Diagnostic Code 5055, for one year following implantation of knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a minimum 30 percent rating is assigned.  A 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.

Diagnostic Code 5257 provides for the maximum assignment of a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  

Limitation of motion of the knee is rated under Diagnostic Code 5260 and 5261. Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260 (2015), a 10 percent disability rating is warranted for flexion limited to 45 degrees. A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees. A 20 percent disability rating is assigned for extension limited to 15 degrees. A 30 percent disability rating is assigned for extension limited to 20 degrees. A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees. 

Separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion and limitation of extension of the same knee joint).

VA treatment records indicate that in November 2012, the Veteran reported occasional knee pain, mostly left but also noted experiencing pain with severity of an 8 on a scale of 1 to 10 for which he remedicates for pain relief, changes positon and uses heat.  The Veteran reported that his pain level was a 2 on that day.  On physical examination in November 2012 and July 2013, the Veteran demonstrated normal range of motion without effusion and his ligaments were stable.  

The Veteran underwent VA examination in January 2013 at which time he reported daily knee pain.  He denied flare-ups which impact the function of his knee and lower leg.  Right knee flexion was to 120 degrees and extension was full with no objective evidence of painful motion.  After three repetitions, the Veteran still had flexion to 120 degrees and full extension.  The examiner noted that the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The Veteran did have less movement than normal.  There was no tenderness or pain to palpation in the knee.  Muscle strength testing and stability testing were normal.  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner also determined that the Veteran had no residuals of total right knee replacement.  The examiner noted that the Veteran did not use any assistive device as a normal mode of locomotion.  The examiner noted that the Veteran's surgical scar was not painful, unstable, or greater than 39 square centimeters (six square inches).   
    
Based on the evidence, the Veteran is not entitled to an evaluation in excess of the current 30 percent disability rating for his service-connected right knee disability under Diagnostic Code 5055.  The evidence does not show chronic residuals consisting of severe painful motion or weakness in the right lower extremity as required by a higher 60 percent rating.  

With respect to ratings under Diagnostic Code 5260 and Diagnostic Code 5261 for limitation of flexion and extension of the knee, the record does not demonstrate that the criteria for a compensable rating for either knee are met.  In this regard, the evidence shows that the Veteran's range of flexion is greater than 60 degrees and his range of extension is normal.  Accordingly, the evidence does not demonstrate that the Veteran has a limitation of flexion or extension to warrant a compensable or higher rating. 

As Diagnostic Code 5055 mandates a minimum rating of 30 percent, it does not avail the Veteran to separately rate his left knee disability based on arthritis or limitation of flexion and limitation of extension as assignment of a rating based on either Diagnostic Code 5003/5010 or limitation of motion under Diagnostic Codes 5261 and 5260 (either alone or combined together).  While Diagnostic Code 5055 contemplates painful motion, weakness, and limitation of motion, Diagnostic Code 5257, contemplates recurrent subluxation and lateral instability of the joint.  Accordingly, because these are separate manifestations, such consideration does not violate the rule against pyramiding.  See Esteban, 6 Vet. App. at 261-62 (holding that the critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  In this case, however, the record does not support a compensable evaluation pursuant to Diagnostic Code 5257.  Muscle strength and stability testing in January 2013 were normal.  As the Veteran's impairment is not significant enough to result in objective evidence of instability or recurrent subluxation, a higher evaluation for instability is not warranted at any point during the appeal period.

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher evaluation during the appeal period.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of right knee ankylosis or nonunion of the tibia or fibula.  See Diagnostic Codes 5256 and 5262, 5263 (2015).  The Board has considered all potentially applicable provisions of 38 C.F.R. parts 3 and 4. 

With regard to the postoperative scars, the clinical evidence does not show that they are tender, painful, unstable or otherwise symptomatic such that a separate compensable rating would be warranted pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805.  

Thus, the record reflects that the Veteran's residuals of right knee injury status post right knee replacement have not been manifested by symptoms warranting more than a 30 percent disability evaluation at any time during the appeal period.  

The discussion above reflects that the symptoms of the Veteran's residuals of right knee injury status post right knee replacement are contemplated by the applicable rating criteria.  The effects of his disability, including pain and diminished flexion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Diabetes

The Veteran's type II diabetes mellitus has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

The Board has reviewed the evidence of record and finds no support for the assignment of the next-higher 40 percent evaluation for any portion of the rating period on appeal. 

VA treatment records indicate that in May 2012, the Veteran's diabetes mellitus was controlled on Glyburide 5 milligram tablet and Metformin Hcl. 1000 milligram tablet, both twice daily.  

The Veteran underwent VA examination in January 2013 at which time the examiner noted that the Veteran's diabetes mellitus was managed by restricted diet and oral hypoglycemic agents but did not require regulation of activities.  The examiner noted that Veteran visited his diabetic care provider less than twice per month, and had had no episodes of ketoacidosis or hypoglycemic reactions over the prior 12-month period.  The examiner also noted that the Veteran had no progressive unintentional weight loss or loss of strength attributed to diabetes mellitus.  The examiner also indicated that although the Veteran reported erectile dysfunction, he also reported normal anatomy with no penile deformity or abnormality. 
   	
There is no dispute that the Veteran requires medication and a restricted diet to control his diabetes mellitus; however, the evidence of record fails to demonstrate that his diabetes requires a regulation of activities.  38 C.F.R. § 4.119. 

The Board has also considered whether a separate evaluation for any compensable complication of the Veteran's diabetes.  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015). 

The Veteran's erectile dysfunction has been attributed to his diabetes mellitus; however, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent rating applies where the evidence demonstrates penis deformity with loss of erectile power.  In this case, although the veteran has been diagnosed with erectile dysfunction, there is nothing in the record to indicate that any deformity of the penis exists.  At the May 2014 VA examination, the Veteran reported normal anatomy with no penile deformity or abnormality.

Therefore, the Veteran's overall disability picture is not found to be commensurate with the criteria for a 20 percent evaluation under Diagnostic Code 7522.  Although no alternate diagnostic codes are applicable, it should be noted that the Veteran is receiving a special monthly compensation pursuant to 38 U.S.C.A. § 1114(k), and 38 C.F.R. § 3.350(a), on account of loss of use of a creative organ.

Thus, the record reflects that the Veteran's diabetes mellitus has not been manifested by symptoms warranting more than a 20 percent disability evaluation at any time during the appeal period.  

The discussion above reflects that the symptoms of the Veteran's diabetes mellitus are contemplated by the applicable rating criteria.  The effects of his disability, including the need to restrict his diet and take medication, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Hearing Loss	

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6100 for hearing impairment. 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second. "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four. This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from 
 Table VI or VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85. The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. See 38 C.F.R. §§ 4.85, 4.87 (2012). 

VA treatment records indicate that in July 2014, the Veteran reported difficulty hearing what others say.  

On VA audiological assessment in February 2013, the average of the pure tones between 1000-4000 Hz was 48 decibels for the right ear and 46 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 82 percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of III for both ears.  Level III hearing acuity in both ears equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII. 

The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) (2015). 

The record demonstrates that the Veteran does not exhibit exceptional patterns of hearing impairment, therefore, evaluation pursuant to 38 C.F.R. § 4.86 is not applicable. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56   (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept. of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

In this case, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  At the February 2013 VA examination, the Veteran reported having a gradually progressive bilateral hearing loss and stated that he had difficulty hearing people when they did not directly face him.  He also noted having difficulties hearing the television.  
 
Thus, the record reflects that the Veteran's bilateral hearing loss has not been manifested by symptoms warranting a compensable evaluation at any time during the appeal period.

The discussion above reflects that the symptoms of the Veteran's hearing loss are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities include PTSD (50 percent), right knee replacement (30 percent), diabetes mellitus (20 percent), right ankle disability (10 percent), left knee disability (10 percent), left ankle disability (10 percent), kidney stones (10 percent), peripheral neuropathy of the right lower extremity (10 percent, peripheral neuropathy of the left lower extremity (10 percent), and right heel disability, left heel disability, bilateral hearing loss (all zero percent).  The Veteran's combined evaluation for compensation has been at least 80 percent since July 29, 2009.  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.

The question that remains is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In support of his claim, the Veteran submitted a private Vocational Employability Assessment Report dated June 30, 2015.  The examiner, a certified rehabilitation counselor and certified disability management specialist and self-noted impartial vocational expert, provided his opinion as to whether the Veteran's service-connected disabilities prevented him from security and following a substantially gainful occupation after a review of the claims file and a 60-minute telephone interview with the Veteran.  

The examiner summarized,

The evidence in [the Veteran's] VA claims file, combined with the history and information he provided during our telephone interview, demonstrates consistent and worsening symptoms, primarily related to his service-connected diabetes mellitus, diabetic peripheral neuropathy of his bilateral lower extremities, and residuals of his bilateral ankle injury with traumatic arthritis, and PTSD.  Based upon the evidence reviewed in conjunction with [the Veteran's] self-report, it is the opinion of this Vocational Expert that it is more likely than not that these combined service-connected disabilities, in conjunction with his other service-connected impairments of kidney stones, the residuals of his bilateral heel injury, and his bilateral hearing loss, have prevented him from continuing his industrial (work) history since 07/1992 when he stopped working for CSX Railroad.

Although [the January 2013 VA examiner] documents in the C&P examination for diabetes that [the Veteran's] pain with movement of his lower extremities and diabetic peripheral neuropathy does not impact his ability to work, when considering all [the Veteran's] combined service-connected impairments, it is the opinion of this Vocational Expert that it is more likely than not that these combined service-connected disabilities have prevented him from securing and following any substantially gainful occupation since at least 07/2009 when he was also determined entitled to disability benefits to due PTSD.

My opinion, that the Veteran is precluded from working because of the limitations arising because of his service-connected conditions, is rendered despite any medical professionals' opinion that the Veteran can engage in work activity despite the restrictions and/or limitations arising from his service-connected disability.  Medical professionals are qualified to define the physical or emotional restrictions and/or limitations extending from a condition, but have limited expertise in translating this information into opining on whether or not this degree of limitation prevents one from working or if they can work despite the limitation.  A better expert to comment on whether or not specific restrictions and limitations allow for the performance of work activity is a vocational expert.  As a Vocational Expert, I have my post graduate degree in Rehabilitation Counselor.  I hold national certifications as a Rehabilitation Counselor and Disability Management Specialist.  I am an approved Vocational Expert Witness for Social Security Administration's Office of Adjudication and Review, providing testimony on individuals ability to work in light of physical and/or mental impairments; and I have over 17 years of experience providing employment counseling direct job placement support to individuals with physical and/or emotional barriers to employment.

There is no opinion to the contrary.  The December 2000 VA examiner noted that the Veteran left his job in 1992 at the railroad because of inability to stand on concrete, prolonged walking, and going up and down the trains.  The examiner noted that the Veteran had increasing pain of his service connected condition and that with respect to his lower back, knees, and ankles, his service connected conditions would affect his employability.  The January 2013 VA examiner determined that the Veteran's knee conditions, diabetes mellitus, erectile dysfunction, and bilateral lower extremity peripheral neuropathy did not impact his ability to work.  The February 2013 VA PTSD examiner noted that the Veteran denied any problems in his employment due to PTSD or other mental health problems.  The February 2013 VA audiology examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily living including his ability to work and noted that he reported having difficulty hearing people unless they were directly facing him.  

As shown above, there have been determinations as to whether the Veteran's knees, ankles, diabetes mellitus, erectile dysfunction, peripheral neuropathy, and PTSD affect his ability to work.  None of these opinions, however, take into account the Veteran's service-connected disabilities in combination.  The vocational specialists' opinion is based on whether the Veteran's service-connected disabilities in combination preclude employment.

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected disabilities render him unemployable, and as such, the Board concludes that entitlement to TDIU is warranted.  38 C.F.R. § 4.16.

Other Consideration

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  	


ORDER

Entitlement to an effective date earlier than December 7, 2012 for the awards of service connection for peripheral neuropathy of the right and left lower extremities is denied.

Entitlement to an effective date earlier than December 7, 2012 for the grant of special monthly compensation based on loss of use of a creative organ is denied.

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an evaluation in excess of 30 percent for residuals of right knee injury status post right knee replacement is denied.

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Entitlement to a TDIU is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

The record indicates that the Veteran has been treated for his PTSD by a private mental health professional.  As such, the Veteran should be asked to provide the necessary authorization to obtain these records. 

The Veteran's left knee disability was last evaluated for VA rating purposes during the January 2013 VA examination and has not been evaluated since his total knee replacement surgery in July 2015.  Such is necessary to obtain an accurate assessment of the current knee severity.  Given the evidence suggesting a material change in the Veteran's left knee condition and the VA's duty to assist the Veteran in obtaining evidence adequate to decide the claim, an examination is warranted.  38 C.F.R. §§ 3.159(c)(4), 3.327.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his PTSD and left knee disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA orthopedic.  The examiner is to be provided access to the Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


